                                                        Case 3:14-cv-05157-SK Document 231 Filed 10/21/18 Page 1 of 3



                                                 1    DAVID F. BEACH, ESQ. (SBN 127135)
                                                      SCOTT A. LEWIS, ESQ. (SBN 149094)
                                                 2    PERRY, JOHNSON, ANDERSON,
                                                      MILLER & MOSKOWITZ, LLP
                                                 3    438 First Street, Fourth Floor
                                                      Santa Rosa, California 95401
                                                 4    Telephone: (707) 525-8800
                                                 5    Facsimile: (707) 545-8242

                                                 6    Attorneys for Defendants
                                                      CITY OF ROHNERT PARK, JACY
                                                 7    TATUM, DAVID RODRIGUEZ,
                                                      MATTHEW SNODGRASS
                                                 8

                                                 9                                  UNITED STATES DISTRICT COURT
                                                10                              NORTHERN DISTRICT OF CALIFORNIA
                                                11                                     SAN FRANCISCO DIVISION
                                                12    RAUL BARAJAS and ELVA BARAJAS,                      Case No. 3:14-cv-05157 SK
PERRY, JOHNSON, ANDERSON,




                                                                                                          Honorable Judge Sallie Kim
                       MILLER & MOSKOWITZ LLP




                                                13                    Plaintiffs,
                                                                                                          DEPOSITION DESIGNATIONS FOR
                                                14           v.                                           JACEY TATUM
                                                15
                                                      CITY OF ROHNERT PARK, a municipal
                                                16    corporation; and JACY TATUM, DAVID
                                                      RODRIGUEZ and MATTHEW
                                                                                                          Trial
                                                17    SNODGRASS, officers with the City of                DATE:                   October 23, 2018
                                                      Rohnert Park Police Department,                     TIME:                   9:30 A.M.
                                                18                                                        CTRM:                   C, 15th Floor
                                                                      Defendants.
                                                19

                                                20
                                                                                                      /
                                                21

                                                22           Defendants hereby designate the following pages from the deposition of Jacey Tatum,

                                                23   taken on April 2, 2015:

                                                24          5:20-23

                                                25          6:4-18

                                                26          7:9-24

                                                27          9:3-15

                                                28          10:1-10
                                                                                                  1
                                                      DEPOSITION DESIGNATIONS OF JACEY TATUM                                           3:14-cv-05157 SK
                                                      Case 3:14-cv-05157-SK Document 231 Filed 10/21/18 Page 2 of 3



                                                 1        11:24-12:1

                                                 2        12:4-14

                                                 3        12:17-25

                                                 4        13:18-14:16

                                                 5        14:22-15:8

                                                 6        16:13-21

                                                 7        17:14-16

                                                 8        17:21-25

                                                 9        19:4-10

                                                10        21:12-16

                                                11        27:10-12

                                                12        28:25-29:11
PERRY, JOHNSON, ANDERSON,
                       MILLER & MOSKOWITZ LLP




                                                13        34:24-35:2

                                                14        42:2-14

                                                15        49:6-13

                                                16        50:25-51:10

                                                17        51:14-23

                                                18        52:1-7

                                                19        52:24-53:4

                                                20        54:12-18

                                                21        55:13-56-13

                                                22        57:13-58-16

                                                23        63:1-5

                                                24        63:11-25

                                                25        66:25-67:4

                                                26        67:18-68-10

                                                27        68:18-19

                                                28
                                                                                              2
                                                     DEPOSITION DESIGNATIONS OF JACEY TATUM                       3:14-cv-05157 SK
                                                      Case 3:14-cv-05157-SK Document 231 Filed 10/21/18 Page 3 of 3



                                                 1        70:9-71:2

                                                 2        72:25-73:6

                                                 3        76:16-24

                                                 4        77:10-17

                                                 5        80:10-21

                                                 6        108:24-109:3

                                                 7        112:17-113:5

                                                 8        113:11-114:16

                                                 9        114:21-115:4

                                                10        116:16-117-7

                                                11        117:13-16

                                                12        132:14-133:1
PERRY, JOHNSON, ANDERSON,
                       MILLER & MOSKOWITZ LLP




                                                13                                                PERRY, JOHNSON, ANDERSON,
                                                                                                  MILLER & MOSKOWITZ, LLP
                                                14

                                                15
                                                     DATED: October 21, 2018           By:        /s/ Scott A. Lewis
                                                16                                                DAVID F. BEACH
                                                                                                  SCOTT A. LEWIS
                                                17                                                Attorneys for Defendants
                                                                                                  CITY OF ROHNERT PARK, JACY
                                                18
                                                                                                  TATUM, DAVID RODRIGUEZ,
                                                19                                                MATTHEW SNODGRASS

                                                20

                                                21

                                                22

                                                23

                                                24

                                                25

                                                26

                                                27

                                                28
                                                                                              3
                                                     DEPOSITION DESIGNATIONS OF JACEY TATUM                            3:14-cv-05157 SK
